Citation Nr: 1448510	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-41 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability beginning March 25, 2003; to include a separate compensable disability rating for neurologic impairment of the right lower extremity associated with the lumbar spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for sciatic radiculopathy of the left lower extremity.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that, in pertinent part, granted service connection for lumbar strain, rated at 10 percent, effective April 1, 2002, and at 20 percent, effective August 23, 2006.

In November 2010, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In an August 2011 decision, the Board confirmed a 10 percent disability rating effective April 1, 2002; determined that a 20 percent disability rating was warranted effective March 25, 2003; and remanded the issue of entitlement to a separate compensable disability rating for related neurologic impairment for additional development.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the August 2011 Board decision which denied entitlement to a disability rating in excess of 20 percent beginning March 25, 2003.  In July 2012 Order, the Court granted the parties' Joint Motion for Remand and vacated that portion of the Board's August 2011 decision.  

The Board remanded the claims in January 2013 for further development.  The agency of original jurisdiction substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In a July 2013 rating decision, the RO granted service connection for sciatic radiculopathy of the left lower extremity and assigned a 10 percent disability rating effective June 20, 2013.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, this issue remains in appellate status.       

A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU.
 
The issues of entitlement to an increased disability rating for a lumbar spine disability, to include a separate compensable disability rating for neurologic impairment of the right lower extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's sciatic radiculopathy of the left lower extremity is manifested by 
incomplete paralysis of the sciatic nerve that is no more than mild; it is not manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected sciatic radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8620 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in September 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  He was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 
Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran was medically evaluated in January 2012, June 2013, and April 2014.  As will be explained below, two of these examinations were fully adequate.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 
Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where a Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

 Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

The Veteran's service-connected sciatic radiculopathy of the left lower extremity 
has been rated by the RO under the provisions of Diagnostic Code 8620.  Under this regulatory provision, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and, an 80 percent disability rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8620. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

At the Veteran's November 2010 Board hearing, he testified that he has had "some numbness" of the left leg.  He also described times when he had stretched out his back and fallen to his knees (Transcript, p. 11).  

The Veteran underwent a VA examination in January 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that in the past, he had episodes where he would lose the feeling in his left leg after prolonged standing or walking.  He reported that his entire leg was involved.  He would stretch or sit down to make it better.  This would relieve the sensation after a few minutes.  He stated that he had not experienced these symptoms in the preceding three months.  He reported that his back pain was left sided, lower thoracic to mid lumbar.  He denied any radiation of pain into his legs.  He denied numbness or radiation in his legs.

Sensory examination was normal with regard to the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  Gait was normal.  Sciatic nerve was normal (as was the external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve).  The Veteran reported that he occasionally used a leg brace.      

A VA thoracolumbar spine examination report dated in June 2013 shows that the examiner reviewed the claims file in conjunction with the examination.  Sensory examination was normal with regard to the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  With regard to symptoms of radiculopathy, the examiner noted numbness and intermittent pain in the left lower extremity that was deemed severe.  There was no pain, paresthesias, or dysesthesis.  However, the examiner then stated that with regard to the severity of radiculopathy, that the left side was not affected.  

The RO asked the June 2013 VA examiner to clarify the discrepancy between his finding of severe sciatic radiculopathy and his finding that it did not affect the left side.  In a July 2013 addendum, another VA physician (who did not conduct the June 2013 examination of the Veteran) restated that the left sciatic radiculopathy was severe.

The Board noted the inconsistencies of the June 2013 VA examination and found it inadequate.  It also noted that the July 2013 addendum offered no bases for the opinion.  Consequently, the Board remanded for another VA examination.    

A VA examination report dated in April 2014 shows that the examiner reviewed the claism file in conjunction with the examination.  The Veteran reported that sometimes he felt like he was losing feeling in his legs.  He stated that it would occur suddenly, usually when standing.  He denied pain when it happened.  He was not able to define a distribution of the symptoms (e.g. anterior leg, posterior
leg, etc.).  Sensory examination was normal with regard to the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  Gait was normal.  The examiner found the Veteran to have incomplete paralysis of the sciatic nerve whose severity was mild.  The examiner found that the functional impairment to the extremity was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that the Veteran's sciatica would best be described as mild intermittent neuritis of the left sciatic nerve.  It was noted that the disability benefits questionnaire (DBQ) does not give the option of a check box for "neuritis," so the examiner's determination of incomplete paralysis was selected.  He noted that the foot did not dangle or drop.  There was active movement of the muscles below the knee; and flexion of the knee was neither weakened nor lost.  There was no marked muscle atrophy.    

A VA outpatient treatment report also dated in April 2014 reflects that the Veteran moved all extremities well; muscle strength was 5/5 bilaterally; and deep tendon reflexes were 2+.

In order to warrant a disability rating in excess of 10 percent for sciatic radiculopathy of the left lower extremity, the disability must be manifested by moderate incomplete paralysis of the sciatic nerve.  The Board notes that the Veteran underwent VA examinations in January 2012, June 2013, and April 2014.  In January 2012, the sensory examination was normal.  In April 2014, the examiner found mild incomplete paralysis.  The Board notes that the only examination that supports the Veteran's claim is the June 2013 examination report.  

The Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinions of the private physicians in this case.

The Board notes that the January 2012 and April 2014 VA examination were specifically examinations of the Veteran's peripheral nerves.  The June 2013 VA examination was an examination of the Veteran's thoracolumbar spine (that included findings regarding radiculopathy).  

With regard to the three factors enumerated above, the Board notes that all three examiners were equally informed of the factual premise.  The Board notes that with regard to the third factor, the medical opinion in all three cases involved an assessment of the severity of the disability.  In each case, that opinion was based on the medical findings at each examination.  However, it is the second enumerated factor in which the June 2013 VA examination is inadequate.  Though the opinion is not speculative in nature, it is equivocal in the fact that it contradicts itself.  On the one hand, the sensory examination was normal as to the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  However, the examiner then stated that numbness and intermittent pain in the left lower extremity were severe.  The examiner seemingly contradicted his own findings again when he stated that in assessing the severity of radiculopathy, the left side was not affected.  

The Board finds that the June 2013 VA examination report is of limited probative value.  While the RO tried to reconcile the apparent inconsistencies, the July 2013 addendum was provided by someone other than the June 2013 VA examiner who had not examined the Veteran, and who ultimately did not reconcile the inconsistencies of the June 2013 VA examination report.  

The Board finds that the January 2012 and April 2014 VA examination reports are internally consistent.  Moreover, the findings are relatively consistent with each other.  Consequently, the Board finds that the January 2012 and April 2014 medical opinions are more probative than that of the June 2013 VA examiner. 

The Board has considered whether staged ratings are appropriate.  However, given the inconsistencies of the June 2013 VA examination report, the Board finds that the report is too unreliable to be the basis of an increased disability rating.

Additionally, the Board has considered the testimony and statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged disability rating in excess of 10 percent for sciatic radiculopathy of the left lower extremity must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's sciatic radiculopathy of the left lower extremity does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's sciatic radiculopathy of the left lower extremity is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, the Veteran's sciatic radiculopathy of the left lower extremity is manifested by mild incomplete paralysis of the sciatic nerve.  These symptoms are contemplated in the rating criteria.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A disability rating in excess of 10 percent for sciatic radiculopathy of the left lower extremity is denied.
 

REMAND

After having considered the issues of an increased disability rating for a lumbar spine disability, to include a separate compensable disability rating for neurologic impairment of the right lower extremity, and entitlement to a TDIU, the Board finds that a remand for further development is required.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

For disabilities rated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The April 2014 VA examination report indicates that the Veteran reported flare-ups of symptomatology.  However, the examiner did not fully assess the functional impairment of the flare-ups.

The Court has instructed that in applying these regulations VA should obtain 
examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported subjective complaints and described symptoms.  Range of motion findings were provided.  However no attempt was made to estimate any additional limitation during periods of flare-up.  Although the examiner indicated additional limitation following three repetitions of range of motion testing, this does not fully address the questions at issue with regard to the impact of pain on the Veteran's lumbar spine.  

The Board recognizes that the April 2014 VA examiner stated that it is not
possible to do this with a reasonable degree of medical certainty because functional limitations are merely theoretical.  The Board notes that the examiner must determine, based on his medical expertise and his examination findings, whether such limitations do occur and to what degree.  Medical certainty is not required, only an estimation based on expertise.   

As to the issue of entitlement to a TDIU, the claim being remanded herein is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issue must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim.
Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall obtain an addendum from the April 2014 VA examiner.  If the examiner who drafted the April 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner shall be requested to estimate the functional impact of the previously reported flare-ups.

The examiner should express the additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement.  The examiner shall describe  periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible. 
The examiner must also determine whether there is functional loss resulting in decreased or abnormal excursion, strength, speed, coordination, or endurance.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.
4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


